                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 19-74-JVS

 Defendant           5. Nestor Eduard Munoz                                  Social Security No. N         O   N     E
 akas:   Jose Manuel Lopez Molina                                            (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           04     08      2020

  COUNSEL                                                               Humberto Diaz, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Conspiracy to Interfere with Commerce by Robbery in violation of 18 USC § 1951(a) as charged in
                     Count 1 of the Indictment
 JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/           contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER             custody of the Bureau of Prisons to be imprisoned for a term of: TIME SERVED (12 MONTHS AND ONE DAY)


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of one year under
the following terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and General Order 18-10.

              2.     The defendant shall not commit any violation of local, state, or federal law or ordinance.

              3.     The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                     submit to one drug test within 15 days of release from custody and at least two periodic drug tests
                     thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

              4.     The defendant shall participate in an outpatient substance abuse treatment and counseling program
                     that includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 4
 USA vs.     Nestor Eduart Munoz                                      Docket No.:   SACR 19-74-JVS

                     defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                     medications during the period of supervision.

              5.     As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-
                     ordered treatment to the aftercare contractors during the period of community supervision. The
                     defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
                     defendant has no ability to pay, no payment shall be required.

              6.     During the period of community supervision, the defendant shall pay the special assessment in
                     accordance with this judgment's orders pertaining to such payment.

              7.     The defendant shall comply with the immigration rules and regulations of the United States, and if
                     deported from this country, either voluntarily or involuntarily, not reenter the United States illegally.
                     The defendant is not required to report to the Probation & Pretrial Services Office while residing
                     outside of the United States; however, within 72 hours of release from any custody or any reentry
                     to the United States during the period of Court-ordered supervision, the defendant shall report for
                     instructions to the United States Probation Office located at: the United States Court House, 411
                     West Fourth Street, Santa Ana, California 92701-4516.

              8.     The defendant shall not obtain or possess any driver's license, Social Security number, birth
                     certificate, passport or any other form of identification in any name, other than the defendant's true
                     legal name, nor shall the defendant use, any name other than the defendant's true legal name without
                     the prior written approval of the Probation Officer.

              9.     The defendant shall cooperate in the collection of a DNA sample from the defendant.

              10.    The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as
                     defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage
                     devices or media, email accounts, social media accounts, cloud storage accounts, or other areas
                     under the defendant’s control, to a search conducted by a United States Probation Officer or law
                     enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant
                     shall warn any other occupants that the premises may be subject to searches pursuant to this
                     condition. Any search pursuant to this condition will be conducted at a reasonable time and in a
                     reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
                     supervision and that the areas to be searched contain evidence of this violation.

         The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
         substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
         dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without
         the consent of the sentencing judge.

         The Court orders defense counsel to advise defendant of any appeal rights that defendant has within 48
         hours and file a declaration with the court that he has advised the defendant.



CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2 of 4
 USA vs.     Nestor Eduart Munoz                                Docket No.:   SACR 19-74-JVS




           In addition to the special conditions of supervision imposed above, it is hereby ordered that the
           Standard Conditions of Probation and Supervised Release within this judgment be imposed. The
           Court may change the conditions of supervision, reduce or extend the period of supervision, and at
           any time during the supervision period or within the maximum period permitted by law, may issue a
           warrant and revoke supervision for a violation occurring during the supervision period.



                     April 8, 2020
                     Date                                     U. S. District Judge James V Selna
           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the
           U.S. Marshal or other qualified officer.

                                                              Clerk, U.S. District Court


                     April 8, 2020                By          Lisa Bredahl
                     Filed Date                               Deputy Clerk



           The defendant must comply with the standard conditions that have been adopted by this court (set forth
           below).

                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                     While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                               Page 3 of 4
 USA vs.        Nestor Eduart Munoz                                              Docket No.:     SACR 19-74-JVS

           1.     The defendant must not commit another federal, state, or           9.    The defendant must not knowingly associate with any persons
                  local crime;                                                             engaged in criminal activity and must not knowingly associate
           2.     The defendant must report to the probation office in the                 with any person convicted of a felony unless granted
                  federal judicial district of residence within 72 hours of                permission to do so by the probation officer. This condition
                  imposition of a sentence of probation or release from                    will not apply to intimate family members, unless the court
                  imprisonment, unless otherwise directed by the probation                 has completed an individualized review and has determined
                  officer;                                                                 that the restriction is necessary for protection of the
           3.     The defendant must report to the probation office as                     community or rehabilitation;
                  instructed by the court or probation officer;                      10.   The defendant must refrain from excessive use of alcohol and
           4.     The defendant must not knowingly leave the judicial                      must not purchase, possess, use, distribute, or administer any
                  district without first receiving the permission of the court             narcotic or other controlled substance, or any paraphernalia
                  or probation officer;                                                    related to such substances, except as prescribed by a
           5.     The defendant must answer truthfully the inquiries of the                physician;
                  probation officer, unless legitimately asserting his or her        11.   The defendant must notify the probation officer within 72
                  Fifth Amendment right against self-incrimination as to                   hours of being arrested or questioned by a law enforcement
                  new criminal conduct;                                                    officer;
           6.     The defendant must reside at a location approved by the            12.   For felony cases, the defendant must not possess a firearm,
                  probation officer and must notify the probation officer at               ammunition, destructive device, or any other dangerous
                  least 10 days before any anticipated change or within 72                 weapon;
                  hours of an unanticipated change in residence or persons           13.   The defendant must not act or enter into any agreement with
                  living in defendant’s residence;                                         a law enforcement agency to act as an informant or source
           7.     The defendant must permit the probation officer to                       without the permission of the court;
                  contact him or her at any time at home or elsewhere and            14.   As directed by the probation officer, the defendant must notify
                  must permit confiscation of any contraband prohibited by                 specific persons and organizations of specific risks posed by
                  law or the terms of supervision and observed in plain                    the defendant to those persons and organizations and must
                  view by the probation officer;                                           permit the probation officer to confirm the defendant’s
           8.     The defendant must work at a lawful occupation unless                    compliance with such requirement and to make such
                  excused by the probation officer for schooling, training,                notifications;
                  or other acceptable reasons and must notify the probation          15.   The defendant must follow the instructions of the probation
                  officer at least ten days before any change in                           officer to implement the orders of the court, afford adequate
                  employment or within 72 hours of an unanticipated                        deterrence from criminal conduct, protect the public from
                  change;                                                                  further crimes of the defendant; and provide the defendant
                                                                                           with needed educational or vocational training, medical care,
                                                                                           or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 4 of 4
             The defendant must also comply with the following special conditions (set forth below).


              STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
           FINANCIAL SANCTIONS

                   The defendant must pay interest on a fine or restitution of more than $2,500, unless the court
           waives interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date
           of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and
           delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
           applicable for offenses completed before April 24, 1996.

                 If all or any portion of a fine or restitution ordered remains unpaid after the termination of
           supervision, the defendant must pay the balance as directed by the United States Attorney’s Office. 18
           U.S.C. § 3613.

                  The defendant must notify the United States Attorney within thirty (30) days of any change in the
           defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments
           are paid in full. 18 U.S.C. § 3612(b)(l)(F).

                   The defendant must notify the Court (through the Probation Office) and the United States
           Attorney of any material change in the defendant’s economic circumstances that might affect the
           defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also
           accept such notification from the government or the victim, and may, on its own motion or that of a party
           or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also
           18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

                      Payments will be applied in the following order:

                         1. Special assessments under 18 U.S.C. § 3013;
                         2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must
           be paid before the United
                               States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                         3. Fine;
                         4. Community restitution, under 18 U.S.C. § 3663(c); and
                         5. Other penalties and costs.

                     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO
                                         FINANCIAL SANCTIONS

                  As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a
           signed release authorizing credit report inquiries; (2) federal and state income tax returns or a signed
           release authorizing their disclosure and (3) an accurate financial statement, with supporting
           documentation as to all assets, income and expenses of the defendant. In addition, the defendant must
           not apply for any loan or open any line of credit without prior approval of the Probation Officer.

                  The defendant must maintain one personal checking account. All of defendant’s income,
           “monetary gains,” or other pecuniary proceeds must be deposited into this account, which must be used
           for payment of all personal expenses. Records of all other bank accounts, including any business
           accounts, must be disclosed to the Probation Officer upon request.
CR-104 (wpd 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 5 of 4
 USA vs.     Nestor Eduart Munoz                          Docket No.:   SACR 19-74-JVS




CR-104 (wpd 10/18)                 JUDGMENT & PROBATION/COMMITMENT ORDER                 Page 6 of 4
 USA vs.     Nestor Eduart Munoz                                  Docket No.:   SACR 19-74-JVS




                                                           RETURN

            I have executed the within Judgment and Commitment as follows:
            Defendant delivered on                                   to
            Defendant noted on
            appeal on
            Defendant released on
            Mandate issued on
            Defendant’s appeal
            determined on
            Defendant delivered on                                   to
      at
                the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment
                and Commitment.
                                                                United States Marshal

                                                   By
                     Date                                       Deputy Marshal



                                                        CERTIFICATE

            I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the
            original on file in my office, and in my legal custody.
                                                                Clerk, U.S. District Court

                                                   By
                     Filed Date                                 Deputy Clerk




                                       FOR U.S. PROBATION OFFICE USE ONLY


           Upon a finding of violation of probation or supervised release, I understand that the court may (1)
           revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.


CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 7 of 4
 USA vs.     Nestor Eduart Munoz                                 Docket No.:   SACR 19-74-JVS

               These conditions have been read to me. I fully understand the conditions and have been
         provided a copy of them.


                     (Signed)
                           Defendant                                       Date




                           U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                         Page 8 of 4
